UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4436


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMORIS SINCLAIR THOMPSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:11-cr-00350-BO-2)


Submitted: December 14, 2017                                      Decided: January 11, 2018


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United States
Attorney, Jennifer P. May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demoris Sinclair Thompson appeals his nine-month prison sentence imposed upon

revocation of his supervised release. Thompson argues that the district court failed to

calculate the policy statement range, provide an explanation for the chosen sentence, and

address his nonfrivolous arguments for a lower sentence.         We vacate Thompson’s

sentence and remand for resentencing.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence “unless it falls outside the statutory maximum or is

otherwise plainly unreasonable.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir.

2015) (internal quotation marks omitted). In considering whether a revocation sentence

is plainly unreasonable, we first consider whether the sentence is procedurally and

substantively unreasonable, applying the same general considerations employed in our

review of original sentences. United States v. Crudup, 461 F.3d 433, 438-39 (4th Cir.

2006). Only if we find the sentence unreasonable will we consider whether it is “plainly”

so. Id. at 439.

       A revocation sentence is procedurally reasonable if the district court considers the

policy statements in Chapter Seven of the Sentencing Guidelines and the applicable

18 U.S.C. § 3553(a) (2012) factors and adequately explains the sentence imposed. See

18 U.S.C. § 3583(e) (2012); United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir.

2010). The court “must provide a statement of reasons for the sentence imposed,”

although the explanation “need not be as detailed or specific when imposing a revocation

                                            2
sentence as it must be when imposing a post-conviction sentence.” Id. at 547 (internal

quotation marks omitted).     We presume that a within-range sentence is reasonable.

Padgett, 788 F.3d at 373.

      “By drawing arguments from § 3553 for a sentence different than the one

ultimately imposed,” Thompson preserved his challenge to the district court’s sentencing

explanation. United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010); see United States

v. Powell, 650 F.3d 388, 395 (4th Cir. 2011).        Here, the district court announced

Thompson’s revocation sentence without an explanation or explicit consideration of any

of the applicable § 3553(a) factors or Thompson’s arguments for a lower sentence.

Indeed, the only discussion by the court relating to Thompson’s revocation sentence was

a brief colloquy with the probation officer concerning the court’s ability to continue

Thompson on supervision. The court’s failure to offer any sentencing explanation was

procedurally unreasonable.     And because the requirement to explain a revocation

sentence is well-settled in this circuit, we further conclude that the sentence was plainly

unreasonable. See Thompson, 595 F.3d at 548. Finally, because the record does not

support the conclusion that the court’s error “did not have a substantial and injurious

effect or influence” on Thompson’s sentence, the Government has not established that the

error was harmless. Id. (internal quotation marks omitted); see also United States v.




                                            3
Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (noting burden on Government to prove

procedural errors were harmless). *

       Accordingly, we vacate Thompson’s sentence and remand for resentencing. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                             VACATED AND REMANDED




       *
          Thompson also assigns error to the district court’s failure to calculate the policy
statement range. While Thompson correctly argues that it was incumbent upon the
district court to consider the policy statement range before imposing sentence, see United
States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007), we need not reach this claim in
light of our determination that the court’s sentencing explanation warrants vacatur of the
sentence.


                                             4